DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Thimmig on 03/12/2021. 
The application has been amended as follows:

Claim 1, line 6, is amended as follows:
upper half and a lower half when the body member is in a vertical orientation, the upper 	


Allowable Subject Matter
2.	Claims 1-17 are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior arts fail to disclose or reasonably teach an orthodontic bracket comprising, inter alia:  a base; a body member including an upper half and a lower half; the upper body member half having an archwire slot surface on an underside thereof and the lower body member half having an archwire slot surface on an upper side thereof; and at least one slot separating tab formed on one of the upper and lower body member halves and extending vertically toward the other of the upper and lower body member halves at least partially beyond the archwire slot surface of the body member half to which the at least one slot separating tab is attached, the at least one slot separating tab being located intermediate the 

Regarding claim 8, the prior arts fail to disclose or reasonably teach an orthodontic bracket comprising, inter alia:  a base; a body member attached to the front surface of the base and extending forwardly therefrom to a front face of the body member, the body member including an upper half and a lower half, the upper body member half having an archwire slot surface on an underside thereof and the lower body member half having an archwire slot surface on an upper side thereof; 4Attorney Docket No. 7815-9022.02 U.S. Patent Application Serial No. 15/968,386 Response After Final Action Under 37 CFR 1.116at least one slot separating tab formed on one of the upper and lower body member halves and extending vertically toward the other of the upper and lower 

Regarding claim 17, the prior arts fail to disclose or reasonably teach an orthodontic bracket comprising, inter alia:  a base; a body member including an upper half and a lower half, the upper body member half having an archwire slot surface on an underside thereof and the lower body member half having an archwire slot surface on an upper side thereof, the closest vertical separation of the respective archwire slot surfaces defining an archwire slot height; first and second ligating tabs, the first ligating tab formed on the upper body member half and the second ligating tab formed on the lower body member half, each ligating tab extending vertically from its body member half toward the other of the upper U.S. Patent Application Serial No. 15/968,386Response After Final Action Under 37 CFR 1.116and lower body member halves at least partially beyond the archwire slot surface of the body member half to which the respective .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772